Ss Dn Um BB WwW

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

AMIE D. ROONEY (CABN 215314)
SUSAN KNIGHT (CABN 209013)
Assistant United States Attorney

150 Almaden Boulevard, Suite 900

San Jose, California 95113

Telephone: (408) 535-5061

FAX: (408) 535-5066

Email: Amie.Rooney@usdoj.gov
Susan. Knight@usdoj.gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, NO. CR 18-00259 BLF

Plaintiff, NOTICE OF DISMISSAL

)
)
)
)
Vv.
PATRICK NARRON, )
PATRICIO ROMANO, )
RONG “AUDREY” ZHANG, and )
JING QUI “GEE” WEIDEN,
)

)

)

Defendants.

 

 

 

With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
States Attorney for the Northern District of California dismisses the above-captioned indictment against
defendants Patrick Narron, Patricio Romano, Rong “Audrey” Zhang, and Jing Qui “Gee” Weiden
Hf
Hf
i

NOTICE OF DISMISSAL
No. CR 18-00259 BLF v. 7/10/2018

 

 
Do CO NY DA WNW RB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

without prejudice.

DATED: 7. /\3 /20t0

NOTICE OF DISMISSAL
No. CR 18-00259 BLF

Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

for

HALLIE HOFFMAN
Chief, Criminal Division

v. 7/10/2018

 

 
Oo Oo NN DB AW BR DW Ne

Oo NO HN PO KN KN BD DN DR mm ee ee OO ea ee
oO SN NO OH Se BD LBD KH OOUlUlUlUCOOCClUMeDUlUNSLlUNCUCUCUMANCUPUCUCUMNG DN DL

 

 

[PROPOSED] ORDER

Leave is granted to the government to dismiss the above-captioned indictment against

defendants Patrick Narron, Patricio Romano, Rong “Audrey” Zhang, and Jing Qui “Gee” Weiden.

DATED:

NOTICE OF DISMISSAL
No. CR 18-00259 BLF

 

HONORABLE BETH LABSON FREEMAN
United States District Judge

v. 7/10/2018

 

 
